PER CURIAM.
Appellant Kissel, the wife of a now deceased executive of the Uniroyal Corporation, appeals from the summary judgment in favor of appellee Bankers Life and Casualty Company entered by District Judge Ralph Freeman in the United States District Court for the Eastern District of Michigan. The essential facts which produced this litigation may be recited as follows.
Plaintiff’s decedent, after returning from an out of town business trip, went directly to his office and transacted some business. Thereafter he and one of the men with whom he had transacted business met at Eddie Thomas’ bar near the Uniroyal offices on East Jefferson in Detroit where they were joined by several other Uniroyal employees. The record consisting of depositions of the parties showed without dispute that at the bar, business of the employer was discussed although there is other testimony to the effect that the gathering was also a social occasion. After four and one-half hours at Eddie Thomas’ bar, decedent was killed in an automobile accident while driving toward his suburban home.
Critical to disposition on cross motions for summary judgment are the following provisions in the insurance company’s policies issued by appellee Bankers Life on all salaried employees of the Uniroyal Corporation:
“ ‘Injury’ wherever used in this policy with respect to Coverage A means bodily injury causing the loss while this policy is in force directly and independently of all other causes and effect solely through an accidental bodily injury to the insured Person provided such injury is sustained by the Insured Person while on the business of the Employer.
The term ‘while on the business of the Employer’ as used in this policy with respect to Coverage A means any trip made by the Insured Person upon assignment by or with the consent of the Employer (excluding commutation and vacations) for the purpose of furthering the business of the Employer. Such trip shall be deemed to have commenced when the Insured Person leaves his place of employment or residence whichever last occurs and shall continue until such time as the Insured Person returns to his place of employment or residence whichever first occurs.”
We believe the key phrase in the policy is: The term “while on the business of the employer as used in this policy with respect to Coverage A means any trip made by the Insured Person upon assignmént by or with the consent of the Employer (excluding commutation and vacations) for the purpose of furthering the business of the Employer.” Assuming as appellant argues that there was discussion of business at Eddie Thomas’ bar, there is neither allegation nor deposition evidence to support the proposition that the visit there was a “trip made by the insured person upon assignment by or with the consent of the employer.” For this reason, the judgment of the District Court is affirmed.